In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Jacobson, J.), dated July 21, 2003, which granted the motion of the defendant New York City Transit Authority for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly was injured when a bus owned by the New York City Transit Authority (hereinafter the NYCTA) on which she was a passenger stopped short to avoid hitting a van that cut it off. It is undisputed that the bus had been proceeding straight in the right lane of moving traffic at a speed of under 10 miles per hour with the bus driver’s foot covering the brake pedal when the van suddenly cut in front of the bus, forcing the bus driver to turn the bus to the right and stop short to avoid a collision. The NYCTA moved for summary judgment and met its initial burden of showing that the bus was not operated negligently. Thus, the burden shifted to the plaintiff, who failed to submit evidentiary proof in admissible form to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557 [1980]). Ritter, J.P., S. Miller, Mastro and Fisher, JJ., concur.